OPINION — AG — ALTHOUGH THEY MIGHT BE CALLED CAPITOL IMPROVEMENT AUTHORITY POLICEMEN, THEY DO NOT POSSESS THE POWERS AND AUTHORITY POSSESSED BY CAPITOL POLICEMEN EMPLOYED BY THE STATE BOARD OF PUBLIC AFFAIRS. CITE:  73 O.S. 1961 151 [73-151], 73 O.S. 1961 18 [73-18], 73 O.S. 1961 96 [73-96] (CHARLES OWENS) FILENAME: m0000987 OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 25, 1967 OPINION — AG — ALTHOUGH THEY MIGHT BE CALLED CAPITOL IMPROVEMENT AUTHORITY POLICEMEN, THEY DO NOT POSSESS THE POWERS AND AUTHORITY POSSESSED BY CAPITOL POLICEMEN EMPLOYED BY THE STATE BOARD OF PUBLIC AFFAIRS. CITE:  73 O.S. 1961 151 [73-151], 73 O.S. 1961 18 [73-18], 73 O.S. 1961 96 [73-96] (CHARLES OWENS)